           Case 3:19-cr-00254-KAD Document 53-2 Filed 04/06/21 Page 1 of 1



                            United States v. Michelle Lynn Gschlecht
                                        3:19cr254(KAD)
                                         SCHEDULE A


         Restitution shall be made to the following victims.

Victim                                                             Restitution Amount


Payable to: Marsh Law Firm PLLC in trust for “Jenny”               $ 3,000

Mailing address: Marsh Law Firm PLLC
Attn: Jenny
PO Box 4668 #65135
New York, NY 10163-4668


                                                                   $ 3,000
Payable to: Deborah A. Bianco, in trust for “Pia”

Mailing address: Deborah A. Bianco, P.S.
P.O. Box 6503
Bellevue, WA 98008




Total                                                              $6,000
